           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

CHESTER HARDY                                            PLAINTIFF

v.                      No. 3:18-cv-166-DPM

SAFECO INSURANCE COMPANY
OF ILLINOIS; DOES 1-10;
and ROE CORPORATIONS 1-10,
inclusive                                              DEFENDANTS

                              ORDER
     Hardy's motion to remand, NQ 6, is granted. Hardy's complaint
says he wants no more than $75,000.00 and his stipulation confirms
that, NQ 14. The Court therefore remands the case to the Circuit Court
of Crittenden County, Arkansas. 28 U.S.C. § 1447(c).
     So Ordered.


                                     D .P. Marshall Jr.
                                     United States District Judge
